ORDER
PER CURIAM.
Glenn L. Sherod appeals from a judgment denying his Motion to Modify maintenance provisions of a marriage dissolution decree. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is not unsupported by substantial evidence, against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).